            Case 1:19-cv-03856-UNA Document 5 Filed 04/23/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                                                                      FILED
                                                                                          04/23/2020
                            FOR THE DISTRICT OF COLUMBIA
                                                                                 Clerk, U.S. District & Bankruptcy
                                                                                 Court for the District of Columbia
Chukwuma E. Azubuko,                          )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 19-3856 (UNA)
                                              )
                                              )
Douglas Preston Woodlock et al.,              )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction.        They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       Plaintiff resides in Boston, Massachusetts. He has sued, among other individuals, United

States District Judges Douglas Woodlock and Richard G. Sterns in the United States District

Court for the District of Massachusetts and United States Attorney for the District of

Massachusetts Andrew E. Lelling, in their official and individual capacities.           See Compl.


                                                  1
          Case 1:19-cv-03856-UNA Document 5 Filed 04/23/20 Page 2 of 3



Caption; Compl. Attachment 1. In addition, plaintiff has sued the U.S. Department of Treasury.

This lawsuit stems from “an alleged civil lawsuit against the Plaintiff,” over which Judge

Woodlock “roundly unlawfully presided.” Compl. at 1. Plaintiff alleges that his “income tax for

2017 and 2018 had been garnished” and “[t]he necessary Defendants in/directly contributed to

it.” Id. at 2. In 2018, plaintiff filed a lawsuit in the District of Massachusetts that “was

condemned to a miscellaneous docketing number” and “was dismissed without an issuance of

summons.” Id.; see Compl. Attachments 1-3. Plaintiff seeks an order from this Court to compel

defendants “to refund . . . his two federal’s income tax . . . unlawfully vulturically garnished

with reasonable interest in 2017 and 2018.” Compl. at 4. He also seeks at least $50 million in

compensatory and punitive damages. Id. at 5.

       This federal district court is not a reviewing court and thus lacks jurisdiction to review

another court’s decisions and order it to take any action. See United States v. Choi, 818 F. Supp.

2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate jurisdiction over other

judicial bodies, and cannot exercise appellate mandamus over other courts.”) (citing Lewis v.

Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); accord Atchison v. U.S. Dist. Courts, 240 F. Supp.

3d 121, 126, n.6 (D.D.C. 2017) (“It is a well-established principle that a district court can

neither review the decisions of its sister court nor compel it to act.”).        Apart from the

jurisdictional barrier, the judicial defendants enjoy absolute immunity since, as the attachments

to the complaint show, this lawsuit is premised on their decisions rendered while presiding over

plaintiff’s civil case in their judicial district. Mireles v. Waco, 502 U.S. 9, 11 (1991) (per

curiam); see Miller v. Marriott Int’l LLC, 378 F. Supp. 3d 1, 7 (D.D.C. 2019) (a judge’s

“issuance of an order . . . is a quintessential judicial act for which [the judge] enjoys absolute

immunity”); Caldwell v. Obama, 6 F. Supp. 3d 31, 44 (D.D.C. 2013) (“The acts of assigning a



                                                2
          Case 1:19-cv-03856-UNA Document 5 Filed 04/23/20 Page 3 of 3



case, ruling on pretrial matters, and rendering a decision all fall within a judge’s judicial

capacity.”) (citations and internal quotation marks omitted)).

       As for the remaining individual defendants purportedly sued in their individual

capacities, the complaint contains no factual allegations of misconduct nor facts about the

parties’ citizenship to consider diversity jurisdiction. See Freeport-McMoRan, Inc. v. K N

Energy, Inc., 498 U.S. 426, 428 (1991) (it is a “well-established rule” that in order for an action

to proceed in diversity, the citizenship requirement must be “assessed at the time the suit is

filed”). Therefore, this case will be dismissed. A separate order of dismissal accompanies this

Memorandum Opinion.


                                                     _________s/_____________
                                                     AMY BERMAN JACKSON
Date: April 22, 2020                                 United States District Judge




                                                 3
